Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are pending. Claims 1-21 have been examined. Claims 1-21 have been rejected. 
It should be noted that claims 8 and 15 filed on 2/19/2021 were amended, specifically limitation “selecting a set of future workscopes, the set of future workscopes being selected based on an optimal workscope path option among a plurality of workscope path options from the beginning to the end of a contract associated with the asset”. However, amendments were not marked, and the claims were identified as (Previously Presented). These claims are examined and treated as amended claims.

Response to Arguments
Applicant's arguments with respect to claims 1, 8, and 15, see p. 9 ¶ 2 – p. 10 ¶ 1 filed 2/19/2021, have been considered but are moot because the new grounds of rejections are necessitated by amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an asset health calculator configured to, a task generator configured to, a task optimizer configured to, a workscope strategy analyzer configured to, and a workscope effect calculator in claims 1 and 15. According to the specification on pp. 145-146 ¶ 00691, a processor is used to implement these units with functions as recited in the claims, so they are interpreted as such.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-10, 12-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zyglowicz (US 2014/0365191) in view of Sangeeta et al. (US 2003/0167117) and Khan et al. (US 2010/0153080).

As per claim 1, Zyglowicz teaches a system comprising:
an asset health calculator configured to identify a component of an asset to be removed from operation to perform maintenance based on generating a first asset health quantifier corresponding to a first health status of the asset component (¶ 0027, 0029, 0115; Zyglowicz teaches systems and/or techniques for identifying subsets, which are components, of industrial assets to predicts recommended maintenance actions based on developed health model and profile; the portion of systems and/or techniques to perform this function correspond to an asset health calculator as claimed, and health profile correspond to health quantifier);
a task generator configured to determine a first workscope including a first set of maintenance tasks to perform maintenance on the asset component (¶ 0031, 0038, 0115; Zyglowicz teaches using an algorithm on a computer system to evaluate health profile of an asset to generate maintenance plan(s) and actions during a prediction period; the algorithm used on a computer system to generate maintenance actions corresponds to a task generator; the teaching of maintenance actions during a prediction period implies maintenance actions at different time points of the prediction period, so maintenance actions at the beginning is considered a first workscope including a first set of maintenance tasks as claimed);
during a prediction period implies maintenance actions at different time points of the prediction period, so maintenance actions at the beginning is considered a first workscope and a subsequent maintenance actions at a time point after the first is considered a second workscope; the algorithm used on a computer system to generate the second workscope corresponds to a task optimizer as recited); 
generate a second asset health quantifier corresponding to a second health status of the asset component when the second workscope is completed on the asset (¶ 0076, 0081, 0084-0085; Zyglowicz teaches acquiring data to analyze, predict health profile, and respective maintenance plans, and determine impact of performing maintenance action(s); health profile is regarded health status; maintenance plans are a second asset health quantifier; and acquired data are information from recommended maintenance action(s) performed corresponding to the second workscope is completed on the asset); and
update at least one of the asset health calculator, the task generator, or the task optimizer to improve a determination of at least one of the first and the second workscopes to improve the second asset health quantifier relative to the first asset health quantifier (¶ 0084; Zyglowicz teaches updating model logic and/or parameters with acquired data to predict next health profile and respective maintenance plans, which can be considered either a first and or second workscopes, corresponding to the asset health calculator, the task generator, respectively; this updating results in improving the second asset health 
but does not teach:
the task optimizer further including a workscope strategy analyzer configured to:
select a set of future workscopes, the set of future workscopes being selected based on an optimal workscope path option among a plurality of workscope path options from the beginning to the end of a contract associated with the asset;
wherein the optimal workscope path option extends from the beginning to the end of a contract associated with the asset;
wherein each workscope of the set of future workscopes is associated with a probability of failure, and the workscope strategy analyzer is further configured to; 
select the second workscope based on a mapping of failure modes of workscopes in the set of future workscopes;
However, Sangeeta teaches:
select a set of future workscopes, the set of future workscopes being selected based on an optimal workscope path option among a plurality of workscope path options associated with the asset (¶ 0023-0024, 0027-0029; Sangeeta teaches a tree with workscopes branches associated with respective probabilities corresponding to path options to select a future workscope path for a component; Sangeeta also teaches selecting a better workscope path corresponding to probability; this teaching reads onto this recited limitation);
wherein the optimal workscope path option extends from the beginning to later time as many times as needed associated with the asset (¶ 0039);
wherein each workscope of the set of future workscopes is associated with a probability of failure (¶ 0023-0024; Sangeeta teaches workscopes associated with respective probabilities of failure), and the workscope strategy analyzer is further configured to; 

Zyglowicz and Sangeeta are analogous art because they are in the field of modeling and predicting health condition of components of a system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zyglowicz and Sangeeta. One of ordinary skill in the art would have been motivated to make such a combination because Sangeeta’s teachings would have helped determine a point at which the set of workscopes should be discontinued and the second set of second workscopes should be introduced to replace the first set (¶ 0035).
	Zyglowicz and Sangeeta do not teach:
the optimal workscope path option extends to the end of a contract.
	However, Khan teach:
the optimal workscope extends from the beginning to the end of a contract (¶ 0024; Khan teaches optimizing a service contract comprising a maintenance contract; this teaching implies the optimal workscope path option extending from the beginning to the end of a contract).
Zyglowicz, Sangeeta, and Khan are analogous art because they are in the field of modeling and predicting health condition of components of a system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zyglowicz, Sangeeta, and Khan to generate an optimal workscope path option extends from the beginning to the end of a contract 

As per claim 2, Zyglowicz and Sangeeta do not teach the system of claim 1, wherein the asset health calculator is to generate the first asset health quantifier by simulating an operating condition of the asset by executing a computer-generated model.
However, Khan teaches:
generate the first asset health quantifier by simulating an operating condition of the asset by executing a computer-generated model (¶ 0019; Khan teaches performing simulations and analyses to mode).
Zyglowicz, Sangeeta, and Khan are analogous art because they are in the field of modeling and predicting health condition of components of a system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zyglowicz, Sangeeta, and Khan to modify the asset health calculator to generate the first asset health quantifier by simulating an operating condition of the asset. One of ordinary skill in the art would have been motivated to make such a combination because Khan’s teachings would have provided a method to accurately forecast the lifespan of components by making maximum use of available information regarding the components (¶ 0017).

As per claim 3, Khan teaches the system of claim 2, wherein the computer-generated model is at least one of a physics-based model (¶ 0019), a historical data model, a stochastic model, or a hybrid model.

As per claim 5, Sangeeta teaches the system of claim 1, wherein the task optimizer is to determine the second workscope by generating a plurality of workscopes based on at least one of contractual requirements, environmental requirements, and optimization metrics (¶ 0024, 0033; Sangeeta teaches workscopes optimization using cost of a maintenance, which is an optimization metric).

As per claim 6, Zyglowicz teaches the system of claim 1, wherein the workscope effect calculator is to update the asset health calculator by improving at least one of a model algorithm (¶ 0084; Zyglowicz teaches updating model logic and/or parameters, corresponding to a model algorithm), an operator behavior, or a sensor parameter corresponding to a computer-generated model used by the asset health calculator.

As per claim 7, Zyglowicz teaches the system of claim 1, further including the workscope effect calculator to calculate a difference between the first asset health quantifier and the second asset health quantifier, comparing the difference to a workscope quantifier threshold, and determine to update at least one of the asset health calculator, the task generator, or the task optimizer based on the comparison (¶ 0091; Zyglowicz teaches performing maintenance actions as recommended and acquiring data after maintenance actions was done and analyzed; if it has been revealed that maintenance did not improve the asset to the extend as expected, adjustment to the model would be made; improvement corresponds a calculated difference between second asset health quantifier the first asset health quantifier; improvement; the expected improvement corresponds to a threshold to be compared to the improvement; and adjustment to the model to generate length of time for maintenance, corresponding to a task generator, is based on the comparison). 

As per claim 8, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 9, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claim 10, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons.

As per claim 12, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons.

As per claim 13, these limitations have already been discussed in claim 6. They are, therefore, rejected for the same reasons.

As per claim 14, these limitations have already been discussed in claim 7. They are, therefore, rejected for the same reasons.

As per claim 15, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 16, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claim 17, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons.

As per claim 19, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons.

As per claim 20, these limitations have already been discussed in claim 6. They are, therefore, rejected for the same reasons.

As per claim 21, these limitations have already been discussed in claim 7. They are, therefore, rejected for the same reasons.

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zyglowicz  in view of Sangeeta et al. and Khan et al. as applied to claims 3, 10, 17 above, and further in view of Surana et al. (US 2018/0275044).

As per claim 4, Khan teaches the system of claim 3, wherein the asset health calculator is to execute the physics-based model by simulating an operation of the asset during a cycle by executing a digital twin model of the asset (according to en.wikipedia.org/wiki/Digital_twin, Digital twins integrate IoT, artificial intelligence, machine learning and software analytics with spatial network graphs[8] to create living digital simulation models that update and change as their physical counterparts change. A digital twin continuously learns and updates itself from multiple sources to represent its near real-time status, working condition or position; Khan in ¶ 0018-0020 teaches modeling a turbine engine component and using sensors’ data comprising operating conditions to simulate the physics based model, so it reads onto 
Zyglowicz, Sangeeta, and Khan do not teach:
by simulating a sensor of the asset during the cycle. 
However, Surana teaches:
simulating a sensor of the asset during the cycle (¶ 0049; Surana teaches using estimation model generator to estimate sensor data; this estimation corresponds to simulating a sensor of the asset during the cycle).
Zyglowicz, Sangeeta, Khan, and Surana are analogous art because they are in the field of modeling and predicting health condition of components of a system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zyglowicz, Sangeeta, Khan, and Surana. One of ordinary skill in the art would have been motivated to make such a combination because Surana’s teachings would have been used to detect missing and/or corrupted sensor data to reconstruct the missing sensor data and/or correct the corrupted sensor data (¶ 0049).
	
As per claim 11, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

As per claim 18, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.


/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                                                                                                                                                                                                                                /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129